Citation Nr: 0903089	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  06-06 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence to reopen the claim for 
service connection for low back disability with degenerative 
discs and sciatica  (previously characterized as lumbosacral 
strain) has been received.

2.  Entitlement to service connection for depression, claimed 
as secondary to the low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The appellant was a member of the Army National Guard from 
July 1974 to March 1975; he had a verified period of active 
duty for training (ACDUTRA) from November 1974 to March 1975.

In an April 1979 decision, the RO denied service connection 
for, inter alia, lumbosacral strain, then claimed as low back 
pain.  The RO notified the appellant of the denial of the 
claim in May 1979, but he did not initiate an appeal.
 
These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision in which the 
RO declined to reopen the claim for service connection for 
low back disability with degenerative discs and sciatica 
(previously denied as lumbosacral strain) and denied service 
connection for depression, claimed as secondary to low back 
disability.  The appellant filed a notice of disagreement 
(NOD) in September 2005.  The RO issued a statement of the 
case (SOC) in February 2006, and the appellant filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) later that same month.

For the reasons addressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board's review of the record reveals that further RO 
action on the claims on appeal is warranted. 

Specifically, the Board points out that in the May 2005 
rating decision on appeal, the RO determined that the 
appellant had filed his current petition to reopen in August 
2004.  However, the record reveals  that, in April 1997, the 
appellant filed with the RO a VA Form 21-4138 (Statement in 
Support of Claim), on which he requested to reopen his 
previously denied claim for service connection for 
lumbosacral strain.  As it appears that no action was taken 
by the RO in response to the veteran's April 1997 petition to 
reopen; this remains a  pending and unadjudicated claim.   
See 38 C.F.R. § 3.160(c) (2008).

The Board also finds that, in light of the above, additional 
RO action is needed to comply with the notification 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2008). 

The criteria to reopen a previously denied claim were amended 
and the revisions made applicable to all claims received by 
the RO on and after August 29, 2001.  In this case, since it 
appears that the appellant has had a claim pending since 
April 1997, the criteria under the former version of 
38 C.F.R. § 3.156(a) is for application.  However, the 
appellant has not received notice of the type of evidence 
needed to reopen the claim under the former version of 38 
C.F.R. § 3.156(a).   The Board also points out that, 
pertinent to the claim for secondary service connection, the 
RO has not furnished the appellant notice of the current 
version of 38 C.F.R. § 3.310 (as revised in October 2006).  
Failure to notify the appellant of the correct burden of 
proof in these claims is an inherently prejudicial failure to 
notify him of the information and evidence necessary to 
establish his claims.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006). 

Accordingly, the RO should through VCAA compliant notice, 
give the veteran another opportunity to present information 
and/or evidence pertinent to either or both claims,  
consistent with the points raised above. The RO's notice to 
the appellant should explain that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  In connection with  request to reopen, the 
RO should ensure that its letter provides the appellant  
notice of "what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.", consistent with the former criteria of 38 C.F.R. 
§ 3.156 and  Kent.   Further, as regards the claim for 
secondary service connection, the RO has should furnish the  
appellant notice of the current version of 38 C.F.R. § 3.310 
(as revised in October 2006).  Finally, the RO should ensure 
that its letter  meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as regards the five 
elements of a claim for service connection-particularly, 
disability rating and effective date, as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

On remand, the RO should also obtain outstanding Federal 
records.  In this regard, the Board points out that a May 
2004 private hospital record shows that in the course of 
seeking treatment for low back pain, the appellant reported 
that he was disabled and was on Supplemental Security 
Insurance (SSI) from the Social Security Administration 
(SSA).  Then, in the appellant's August 2004 claim to reopen; 
he indicated that he was currently receiving disability 
benefits from the SSA.  While SSA records are not controlling 
for VA determinations, they may be "pertinent" to VA claims.  
See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when the VA is 
put on notice of the existence of SSA records and their 
potential relevance, as here, it must seek to obtain those 
records before proceeding with the appeal.  See Murincsak; 
also, Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, 
the Board finds that the RO should obtain and associate with 
the claims file a copy of the SSA determination and copies of 
all medical records underlying that determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
(2008) with respect to requesting records from Federal 
facilities.




The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance. Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
readjudicating the appellant's petition to reopen the 
previously denied claim for service connection for low back 
disability, as well as the claim for service connection for 
depression  as secondary to low back disability.  

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should request from SSA a copy 
of its decision pertaining to the 
appellant, as well as copies of all 
medical records underlying such decision.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities. All records/responses 
received should be associated with the 
claims file.

2.  The RO should, through VCAA-compliant 
notice, furnish to the appellant and his 
representative, a letter requesting that 
the appellant provide information, and, 
if necessary, authorization, to enable it 
to obtain any additional evidence 
pertinent to the claims on appeal

.The RO should explain the evidence that 
will be obtained by VA and the type of 
evidence that is the appellant's ultimate 
responsibility to submit. 

The letter must explain what type of 
evidence is needed to reopen the claim 
for service connection for low back 
disability (in light of the bases for the 
prior denial of service connection), as 
well as what is needed to establish the 
underlying claim for service connection.  
The RO should specifically address the 
element(s) required to establish service 
connection that were found insufficient 
in the previous denial(s) of the claim, 
as required by Kent (cited to above).  In 
defining the term "new and material 
evidence," the RO must use the version of 
38 C.F.R. § 3.156 applicable to claims 
filed prior to August 29, 2001.  

As regards the claim for secondary 
service connection, the RO has should 
furnish the  appellant notice of the 
current version of 38 C.F.R. § 3.310 (as 
revised in October 2006).  

The RO should also ensure that its notice 
letter meets the requirements of 
Dingess/Hartman (cited to above), 
particularly as regards VA's assignment 
of disability ratings and effective 
dates, as appropriate.  The RO's letter 
should clearly explain to the appellant 
that he has a full one-year period to 
respond (although VA may decide the 
claims within the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the appellant's 
petition to reopen the claim for service 
connection for low back disability with 
degenerative discs and sciatic 
(previously characterized as lumbosacral 
strain), as well as claim for depression  
as secondary to low back disability, in 
light of all pertinent evidence and legal 
authority (to include the correct version 
of 38 C.F.R. § 3.156 and the current 
version of  § 3.310, respectively).

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
all additional legal authority considered 
(to particularly include  that noted 
above), along with clear reasons and 
bases for all  determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




